DAVIDSON, Judge.
Appellant was assessed a penalty of six months in jail for driving an automobile upon a public highway while intoxicated.
The facts are deemed sufficient to show that appellant was the driver of an automobile which was the cause of a three-car collision upon a public highway in which several parties were injured, including the appellant. The first person to arrive at the car testified that he smelled liquor upon appellant’s breath *218and that he found in the seat of the car a pint bottle containing dry gin. The deputy sheriff who answered a call to the scene of the collision found in the car an empty whisky bottle. He testified that he smelled the odor of whisky upon appellant’s breath and that he was at that time “fairly drunk.”
The various witnesses testified relative to the collision and the extent of the injuries involved therein. Appellant did not testify.
We are unable to agree with appellant’s contention that the facts are insufficient to support the conviction.
The statute (Art. 802, P. C.) makes it unlawful for one to drive an automobile upon a public highway while “intoxicated or under the influence of intoxicating liquor.” The facts stated are deemed sufficient to authorize the jury’s conclusion that appellant was not only the driver of the automobile but also that he was under the influence of intoxicating liquor at the time.
Bills of exception appear complaining of the receipt in evidence of the testimony of the deputy sheriff. These bills merely certify that the testimony was admitted over appellant’s objection. No grounds or reasons upon which the objections were based are stated. Obviously, therefore, the bills present nothing for review.
Bills of exception appear complaining of argument of State’s counsel as to injuries received by those involved in the collisions. The objection to this argument was that it was prejudicial and calculated to inflame the minds of the jury. The argument, as made, was directly supported by the facts in evidence. Such being true, State’s counsel was within his rights in arguing the facts before the jury.
No reversible error appearing, the judgment is affirmed.
Opinion approved by the Court.